Citation Nr: 1814961	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  11-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to March 23, 2016.  


REPRESENTATION

Appellant represented by:	Kristine M. Ellison, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which effectuated an October 2009 grant of service connection for bilateral hearing loss by the Board and assigned a noncompensable rating effective September 25, 2006.  This appeal ensued.  

The Veteran requested a Board hearing in his June 2011 VA Form 9.  The hearing request was withdrawn in September 2011.  The Board remanded the claim in December 2015 for additional development.  In a March 2016 rating decision, the rating assigned for bilateral hearing loss was increased to 10 percent effective March 23, 2016.  

In August 2016, the Board issued a decision that denied an initial compensable rating for bilateral hearing loss prior to March 23, 2016, and an initial rating in excess of 10 percent as of that date.  The Veteran appealed the portion of the Board's August 2016 decision that denied entitlement to an initial compensable rating for bilateral hearing loss prior to March 23, 2016, to the United States Court of Appeals for Veterans Claims (Court).  In an undated Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the portion of the August 2016 Board decision that denied entitlement to an initial compensable rating for bilateral hearing loss prior to March 23, 2016.  In an August 2017 Order, the Court granted the Joint Motion.

The Veteran submitted additional evidence directly to the Board in January 2018, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision. 38 C.F.R. § 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion indicated that the Board did not discuss VA treatment records dated in October 2015 when it issued its August 2016 decision.  Review of those records indicates that the Veteran was seen for an audiology exam on October 7, 2015.  It appears that the Veteran verbally consented to a teleconnections medium for the appointment and that audiometric testing was conducted since a listing 
of the objective evidence includes "Audiometric Summary available in CPRS Tools/Audiogram Display."  The audiometric findings conducted in conjunction with this treatment are not of record and must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the audiometric testing conducted on October 7, 2015 as noted in VA treatment records and associate it with the claims file.  If the record cannot be obtained the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and     his attorney should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned         to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




